            Case 1:20-cv-06355-LGS Document 80 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 BMO HARRIS BANK, N.A.,                                       :
                                              Plaintiff,      :
                                                              :   20 Civ. 6355 (LGS)
                            -against-                         :
                                                              :        ORDER
 PRINCIPIS CAPITAL LLC, et al.,                               :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, a status conference was held today to discuss Plaintiff / Counterclaim

Defendant’s proposed motion to dismiss Defendants / Counterclaim Plaintiffs’ unjust enrichment

counterclaim (Dkt. No. 75) and Defendants / Counterclaim Plaintiffs’ request to amend the

unjust enrichment counterclaim (Dkt. No. 77). For the reasons stated at the conference, it is

hereby

          ORDERED that regarding Plaintiff / Counterclaim Defendants’ proposed motion to

dismiss, these arguments may be raised at a later time and in advance of any bench trial. It is

further

          ORDERED that Defendants / Counterclaim Plaintiffs may file amended counterclaims to

amend the unjust enrichment counterclaim by December 9, 2020. It is further

          ORDERED that the parties shall file a joint case management plan, using the template

form provided on the Court’s website, by December 9, 2020. It is further

          ORDERED that in advance of the settlement conference before Judge Fox, currently

scheduled for December 3, 2020, Defendants shall provide Plaintiff with an explanation for the

decrease in servicing and related revenue in the last three to four weeks and any explanatory

documents that are readily available. The parties shall take reasonable steps to produce and
          Case 1:20-cv-06355-LGS Document 80 Filed 11/19/20 Page 2 of 2




exchange documents for the purpose of settlement discussions. The parties are reminded that per

the Order at Dkt. No. 57, the parties shall file a status letter within two business days of the

completion of settlement discussions.

Dated: November 19, 2020
       New York, New York




                                                  2
